SHINN, P. J.
Plaintiffs, 211 in number, have heretofore been granted retirement or disability pensions by the City of Long Beach. A several judgment was entered which awarded to each of the plaintiffs the difference between the amount of monthly pension calculated at a percentage of the respective salaries attached to the several ranks or positions formerly held by plaintiffs as of June 5, 1951, and the increased amount of the same percentage of the salaries attached to the same ranks or positions under various salary increases granted after that date. The rights of plaintiffs to receive future pension payments were declared to be in accordance with the provisions of section 187 of the City Charter unaffected by section 187.2. (See English v. City of Long Beach, Civ. No. 20020, ante, p. 414 [272 P.2d 875] this day filed.)
For the reasons stated in the English ease the judgment is affirmed.
Wood (Parker), J., concurred.